AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing




                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                           Southern District of Ohio

                   United States of America                             )
                                 v.                                     )      Case No. 1:21-cr-00085
                                                                        )
                         TRES GENCO                                     )
                             Def endant                                 )

                                          ORDER SCHEDULING A DETENTION HEARING



            A detention hearing in this case is scheduled as follows:


Place: Potter Stewart United States Courthouse                                 Courtroom No.:   BY VIDEO CONFERENCING
       100 East Fifth Street
       Cincinnati, Ohio                                                        Date and Time:   7/;1 Q-j~,
                                                                                                 I    .
                                                                                                           Q             I :3op1r7
        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:   I      IJ. \ \ ~ (
                                                                               Stephanie K. Bowman, United States Magistrate Judge
                                                                                                Printed name and title
